Citation Nr: 1016712	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  00-08 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial disability rating for 
mechanical low back pain syndrome with L5-S1 and L2-L4 
discogenic disk disease and degenerative changes, rated as 20 
percent disabling prior to September 26, 2003, and as 50 
percent disabling therefrom.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1969 to October 
1970 and from February 1981 to April 1999.

This matter was last before the Board of Veterans' Affairs 
(Board) in April 2008, on appeal from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In April 2008, the claim 
was denied by the Board.

The Veteran appealed the April 2008 Board decision to the 
Court of Appeals for Veterans Claims (Court).  The Veteran 
and VA filed a Joint Motion for Remand with the Court.  In a 
November 2008 Order, the Court remanded the claim to the 
Board for compliance with the instructions in the Joint 
Motion. 

In a March 2010 letter, the Veteran's counsel noted that the 
"case would be satisfied by a finding of total individual 
unemployability, with the earliest effective date as required 
under application of all applicable VA laws and 
regulations."  However, the Board observes that, effective 
September 26, 2003, the Veteran is already in receipt of a 
total disability evaluation based on individual 
unemployability (TDIU).  As the Veteran previously submitted 
a claim of entitlement to an earlier effective date for TDIU, 
and was informed in an October 2007 rating decision that 
claim "may be reconsidered" "once a final decision is 
reached regarding this [spine] disability," the Board 
interprets the March 2010 letter as raising, again, the issue 
of entitlement to an earlier effective date for TDIU.  This 
issue is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for erectile 
dysfunction, on a secondary basis to the back disability, 
also has been raised by the record (see Veteran's statement 
of January 2005), but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
RO/AMC action on the claim on appeal is warranted.

In order to evaluate the level of, and any changes in, 
disability, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  In cases such as this, in which 
the Veteran has appealed the initial rating given at the time 
service connection is established, the Board must consider 
the propriety of assigning one or more levels of rating, 
referred to as "staged" ratings, from the initial effective 
date forward, based on evidence as to the severity of 
disability.  Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

The Veteran has alleged that his level of disability is not 
accurately reflected by the current ratings - 50 percent 
disabling from September 26, 2003 and 20 percent disabling 
from May 1, 1999 through September 25, 2003.  He was last 
afforded a VA examination to evaluate his back disability in 
May 2004 and the most recent treatment records within the 
claims file are dated in August 2007, which is approximately 
three years ago.  More recent treatment records must be 
obtained while this case is in remand status and, due to the 
passage of time since the last examination, the Board finds 
that an additional examination is required.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an additional 
opportunity to submit any information 
that is not evidenced by the current 
record.  The appellant must be provided 
with the necessary authorizations for the 
release of any private treatment records 
not currently on file.  Additionally, 
obtain any identified private treatment 
records, as well as any records of VA 
treatment occurring after August 2007, 
and associate them with the claims 
folder.  If VA is unsuccessful in 
obtaining any identified additional 
records, the record should so indicate 
and the Veteran must be informed of the 
negative search and provided an 
opportunity to submit copies thereof.

2.  The RO/AMC will afford the Veteran a 
VA examination at an appropriate location 
to determine the current severity of his 
back disability.  The following 
considerations will govern the 
examination:  

a.	The claims folder and a copy of 
this remand must be made available to 
the examiner in conjunction with this 
examination. 

b.	Any necessary tests or studies 
must be conducted, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.

c.	After reviewing the claims folder 
and examining the Veteran, the 
examiner is asked to provide an 
opinion as to the current severity of 
the back disability and whether the 
degree of severity has changed since 
the last (May 2004) examination.  The 
opinion should address the 
symptomatology reported by the 
Veteran.  Range of motion testing 
should be accomplished, and the 
examiner should clearly indicate 
whether there is additional 
functional limitation with repetitive 
movement due to factors such as pain, 
weakness, incoordination, and 
fatigability.  To the extent 
possible, such additional limitation 
should be expressed in degrees.  The 
examiner should also note whether the 
Veteran has had any incapacitating 
episodes requiring bed rest 
prescribed by a physician within the 
past 12 months.  If so, the number of 
such episodes should be indicated.  
Finally, the examiner should identify 
any neurologic abnormalities of the 
lower extremities which he deems 
attributable to the low back 
disability, if any.  

d.	In all conclusions, the examiner 
is asked to identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record if applicable.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should explain 
why and so state. 

4.  After the above has been completed, 
review the claims file and ensure that 
all of the foregoing development actions 
have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any report does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned to the providing 
physician for corrective action.

5.  Thereafter, consider all of the 
evidence of record and readjudicate the 
Veteran's claim for entitlement to a 
higher initial evaluation for his back 
disability.  If the benefit sought on 
appeal remains denied, the Veteran must 
be provided a supplemental statement of 
the case.  Thereafter, if indicated, the 
case should be returned to the Board for 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

						(CONTINUED ON NEXT PAGE)

						



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



